Citation Nr: 1761130	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  17-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to permit reopening of a claim of entitlement to service connection for benign tremors.

2. Entitlement to service connection for right upper extremity peripheral neuropathy.

3. Entitlement to a disability rating in excess of 20 percent for residuals of a fracture of the left shoulder.

4. Entitlement to a disability rating in excess of 10 percent for hypertension. 

5. Entitlement to service connection for left upper extremity peripheral neuropathy.

6. Entitlement to service connection for bilateral lower extremity peripheral neuropathy.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1957 to April 1980.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for back and leg pain have been raised by the record in a August 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for left upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In the March 2000 rating decision, the RO denied the Veteran's claim of service connection for benign tremors; he did not perfect a timely appeal or submit additional evidence within one year thereof. 

2. The evidence added to the file subsequent to the March 2000 rating decision does not relate to a previously unestablished fact and does not present a reasonable possibility of substantiating the claim of service connection for benign tremors. 

3. The Veteran does not have peripheral neuropathy of the right upper extremity.

4. The Veteran's service-connected residuals of a left shoulder fracture do not demonstrate limitation of motion at shoulder level.

5. The Veteran's hypertension is not manifested by either diastolic pressure readings that are predominantly 110 or greater, or by systolic pressure readings that are predominantly 200 or greater.


CONCLUSIONS OF LAW

1. No new and material evidence has been submitted to reopen the claim of service connection for benign tremors. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met. 38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.

3. The criteria for the assignment of a disability rating in excess of 20 percent for the residuals of a left shoulder fracture have not been met. 38 U.S.C. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.69, 4.71a, Diagnostic Code 5201.

4. The criteria for a rating in excess of 10 percent for hypertension have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C. 
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for benign tremors in March 2000, finding that there was no evidence that this condition occurred in service and that it is not a condition that is entitled to presumptive service connection due to presumed herbicide exposure. The Veteran did not appeal this decision or submit evidence within one year of the decision, and therefore it became final.

New evidence was received subsequent to the March 2000 rating decision in the form of private treatment records. These records show that the Veteran continues to have upper extremity shakiness and hand tremors. These records are cumulative and redundant of the medical records already considered by the RO.  They do not in any way relate the Veteran's shakiness or benign tremors to any incident during his military service, including herbicide exposure. The Board finds that these additional treatment records do not constitute new and material evidence. The application to reopen the Veteran's claim for service connection for benign tremors is denied.

Legal Standards

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition such as a broken leg, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304. In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 252 (1999).

The Veteran asserts that he has peripheral neuropathy of the right upper extremity that is connected to his active military service. 

The Veteran was afforded a VA medical examination in October 2016. The examination did not show any peripheral neuropathy of the right upper extremity. The Veteran's private treatment records do not show any diagnosis of, treatment for, or complaints of right upper extremity peripheral neuropathy.

The Veteran's service treatment records do not show any complaints of or treatment for neuropathy of the right upper extremity. 

A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to make a complicated medical diagnosis such as peripheral neuropathy or to render a complicated medical opinion such as the etiology of peripheral neuropathy. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The claim must be denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns Diagnostic Codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 
38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. There is a general rule against the "pyramiding" of benefits. See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Residuals of a Left Shoulder Fracture

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's residuals of a fracture of the left shoulder is currently rated as 20 percent disabling under Diagnostic Code 5201. His claim for an increased disability rating was sent in July 2016. 

Under this DC, the disability is rated on limitation of motion of the affected part, or as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5201. Limitation of motion of the shoulder is rated under Diagnostic Code 5201. A 20 percent rating is assigned for limitation of motion of the major arm or minor arm to the shoulder level, or for limitation of motion of the minor arm to midway between the side and shoulder level. A 30 percent rating is warranted for limitation of motion of the major arm to midway between the side and shoulder level, or for limitation of motion of the minor arm to 25 degrees from the side. A schedular maximum 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The evidence of record shows that the Veteran is right-handed. Therefore, for rating purposes, his left shoulder is considered his minor or non-dominant extremity. See 38 C.F.R. § 4.69.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 
38 C.F.R. § 4.71 , Plate I.

The Veteran's private treatment records do not show any treatment for his left shoulder disability.

The Veteran was afforded a VA medical examination in October 2016. The Veteran was diagnosed with status post left shoulder fracture. The Veteran reported flare-ups occurring periodically as pain in the shoulder that extends down to the wrist. The Veteran's right shoulder was examined and was found to be normal. The Veteran's left shoulder showed flexion to 150 degrees, abduction to 130 degrees, and external and internal rotations each to 50 degrees. The Veteran's flexion and abduction exhibited pain and caused functional loss. There was no objective evidence of localized tenderness, pain on palpation, or crepitus. There was no evidence of pain with weight bearing. There was no additional loss of function or range of motion after three repetitions. Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time or during flare-ups. The Veteran's strength was normal. There was no muscle atrophy, ankylosis, instability, dislocation, or labral pathology. The examiner opined that the Veteran had a mild decline in the ability to work overhead (above shoulder level) in a sustained fashion. 

The Board notes a veteran experiencing an actually painful joint is entitled to at least the minimum compensable rating for the joint under the appropriate diagnostic code to the joint involved. In other words, section 4.59 does not require "objective" evidence of painful motion. If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation. Petitti v. McDonald, 27 Vet. App. 415, 424-30 (2015). In this case, there is credible medical and lay evidence of left shoulder pain, stiffness, limitation of motion, and other minimal functional loss factors during part of the appeal period. The minimum compensable rating under the limitation of motion code pertaining to the affected left shoulder joint is 20 percent. See 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

However, the Veteran is not entitled to an increased evaluation in excess of 20 percent for the left shoulder. See 38 C.F.R. § 4.7. Specifically, even with consideration of functional loss, the evidence of record does not reveal motion limited to 25 degrees from the side for the minor (non-dominant) left shoulder joint. See 38 C.F.R. § 4.71a, Diagnostic Code 5201. The record does not include any medical reports, including private treatment records and VA examinations, documenting the Veteran's range of motion as being limited to 25 degrees. 

In addition, there is no evidence to warrant a separate or higher rating based on neurological symptoms. See 38 C.F.R. § 4.71a  (Diagnostic Code 5003: arthritis); see 38 C.F.R. § 4.124a (neurological symptoms). Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. §§ 4.20 , 4.27.

The Board notes that there are other DCs relating to shoulder disorders, such as ankylosis of the shoulder, impairment of the humerus, and impairment of the clavicle or scapula. 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203. However, the Veteran's left shoulder disability is not manifested by ankylosis or impairment of the humerus, clavicle, or scapula, and therefore these diagnostic codes are inapplicable.

Hypertension

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides for a 10 percent rating when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or, as a minimum evaluation for an individual with history of diastolic pressure predominantly 100 or more who requires continuous medication.  To warrant a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran's hypertension is currently rated as 10 percent disabling under Diagnostic Code DC 7101. His claim for an increased disability rating was sent in July 2016. 

DC 7101 provides for 10 percent rating when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or, as a minimum evaluation for an individual with history of diastolic pressure predominantly 100 or more who requires continuous medication.  To warrant a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.
 
A review of the clinical evidence dating since July 2016, reveals no diastolic readings of 110 or more and no systolic readings of 200 or more. A June 2016 private treatment record from Dr. T.S. shows BP readings of 146/64 and 139/80. An October 2016 VA examination revealed that, at worst, the Veteran's blood pressures were 140 systolic and 86 diastolic. The examiner stated that the Veteran did not have a history of diastolic blood pressure predominantly 100 or more. The Veteran was noted to take continuous medications for hypertension. Because of his continuous medication, the Veteran is entitled to his current 10 percent disability rating. Without blood pressure readings showing a systolic pressure predominantly 200 or more, or a diastolic pressure that is predominantly 110 or more, the evidence is against the claim, and the benefit sought on appeal is denied.


ORDER

The application to reopen the claim of entitlement to service connection for benign tremors is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied. 

An increased disability rating for residuals of a left shoulder fracture is denied.

An increased disability rating for hypertension is denied. 


REMAND

The Veteran has an unadjudicated claim for a back disability. His treatment records show that he has low back pain that radiates down his lower extremities. It has not been adjudicated whether that low back pain is related to his service or not. The referred claim of entitlement to service connection for a back disorder should be adjudicated before the Veteran's claims of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, because the claims are inextricably intertwined. 

Additionally, the issue of whether the Veteran's claimed peripheral neuropathy of the left upper extremity is caused or aggravated by his service-connected residuals of a left shoulder fracture has not been adjudicated. This issue should be adjudicated by the RO in order to fully develop the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the Veteran's claims of entitlement to service connection for a back and leg disorder.

2. Then adjudicate the Veteran's claims of entitlement to service connection for bilateral lower extremity peripheral neuropathy. 

3. The Veteran should be scheduled for a VA medical examination to determine whether his claimed peripheral neuropathy of the left upper extremity is related to his active military service or was caused by or aggravated (worsened) by his service-connected residuals of a fracture of the left shoulder.

The electronic folder, and a copy of this remand and all treatment records in both the Veteran's VBMS and Virtual VA claims file, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

The examiner is asked to provide an opinion as to whether the Veteran has any current peripheral neuropathy of the left upper extremity. If the Veteran is diagnosed with peripheral neuropathy of the left upper extremity, is it related to the Veteran's active service? If not, is the Veteran's current peripheral neuropathy of the left upper extremity caused or worsened by his service-connected residuals of a fracture of the left shoulder?

The examiner is advised that she must provide an explanation for any conclusions reached. The Courts 
have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to, whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

4. Ensure that all of the above development has been fully completed and conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


